Case: 20-10356   Date Filed: 07/08/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10356
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:19-cr-14016-RLR-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TORRIE CHERMAINE AUSTIN,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                                (July 8, 2020)

Before JORDAN, NEWSOM and LUCK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 20-10356     Date Filed: 07/08/2020    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006); United States v. Grinard-Henry, 399 F.3d 1294, 1296

(11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to

appeal difficult or debatable legal issues or even blatant error).




                                           2